DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2018 20, filed on 05.30/18.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/08/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Dougherty et al. (US 20010019573 hereinafter Dougherty).

Regarding to claim 1, Dougherty discloses a method for calculating a contact state of an electrical switch, the method comprising: 
collecting first input values for calculating the contact state in a first component of the electrical switch (current sensor 36 and A/D converter and 62); 
collecting second input values for calculating the contact state in a second component of the electrical switch (fig. 2 and paragraph 0024 discloses the mechanical timer controlled by the tripping circuit); and 
calculating the contact state of the electrical switch from the first input values and the second input values (paragraph 0039 discloses wear of the contact).

Regarding to claim 17, Dougherty discloses a system, comprising: 
an electrical switch, including a first component (fig. 1[36]) and a second component (fig. 2 and paragraph 0024 discloses the mechanical timer); 
and 
a third component (fig. 1[44, 52]) to calculate a contact state of the electrical switch by at least: 
collecting first input values for calculating the contact state in a first component of the electrical switch (fig. 2[36 and A/D converter] collecting data), 
collecting second input values for calculating the contact state in a second component of the electrical switch (fig. 2 timer for collecting separating data), and 
calculating the contact state of the electrical switch from the first input values and the second input values (paragraphs 0020, 23, 0039 discloses wear of the contact).

Regarding to claims 2 and 18, Dougherty discloses the method (system) of claims 1 and 17 respectively above, further comprising: 
transmitting the first input values from the first component to the second component of the electrical switch (fig. 1 shows the first input transfer to the second component via bus 42); 
wherein the contact state of the electrical switch is calculated from the first input values and the second input values in the second component (paragraphs 0020, 23, 0039).

Regarding to claims 3 and 19, Dougherty discloses the method (system) of claims 1 and 17 respectively above, further comprising: 
transmitting the second input values from the second component to the first component of the electrical switch (fig. 1 shows the second input transfer to the first component via bus 42); wherein the contact state of the electrical switch is calculated from the first input values and the second input values in the first component (paragraphs 0020, 23, 0039).

Regarding to claims 4 and 20, Dougherty discloses the method (system) of claims 1 and 17 respectively above, further comprising: 
transmitting the first input values and the second input values from the first and second components to a third component of the electrical switch (fig. 1-2 shows the first input  and second input  to the third component which is the controller 44); 
wherein the contact state of the electrical switch is calculated from the first input values and the second input values in the third component (paragraphs 0020, 23, 0039).

Regarding to claims 5, 11 and 13, Dougherty discloses the method of claims 1, 2, 3 and 4 respectively above, wherein the collecting of first input values means that at least one of a breaker status sensor signal and a trip alarm switch signal are at least one of measured and evaluated (paragraphs 0020, 23).

Regarding to claims 6, 12, 14 and 16, Dougherty discloses the method of claims 1, 2, 3 and 4 respectively above, wherein the collecting of second input values means that at least one of a current when the electrical switch disconnects, a rated current and a current when the electrical switch connects are at least one of measured and evaluated (abstract discloses the separate time T of the contact and paragraphs 0020, 23, 0039-40 discloses the calculation of wear of contact).

Regarding to claim 7, Dougherty discloses the method of claim 1, wherein the first component is a communication module (combination of 36, 42 and 62) and the second component is an electronic trip unit (combination of 44 and EEPROM 50 to store the trip limits or setting (paragraph 0038)).

Regarding to claim 8, Dougherty discloses the method of claim 4, wherein the third component is a data concentrator module arranged outside the electrical switch (fig. 1 shows  44, 52 and 62  is arranged outside the electrical switch 58).

Regarding to claim 9, Kim discloses an electrical switch, comprising: a first component (36, 40); and a second component (44, 52 and 62), wherein the contact state is calculated using the method of claim 1.

Regarding to claim 10, Kim discloses a system, comprising: 
the electrical switch of claim 9; and 
a third component (44) to calculate the contact state of the electrical switch from the first input values and the second input values.

Claim(s) 1-6 and 8-20 can be rejected under 35 U.S.C. 102(a1) as being anticipated by Kim (US 20160268079 hereinafter Kim).

Regarding to claim 1, Kim discloses a method for calculating a contact state of an electrical switch, the method comprising: 
collecting first input values for calculating the contact state in a first component of the electrical switch (paragraph 0055 discloses (fig. 2 shows detection device [32] as a first component) sensing the input voltage of relay (fig. 1[30])); 
collecting second input values for calculating the contact state in a second component of the electrical switch (paragraph 0055 discloses (fig. 2 shows detection device [33] as a second component)) sensing the output voltage of relay (fig. 1[30])); and 
calculating the contact state of the electrical switch from the first input values and the second input values (paragraph 0031 and 55 discloses [10 and 20] to determine the contact status of 30 by comparing the input voltage and output of relay 30).

Regarding to claim 17, Kim discloses a system, comprising: 
an electrical switch, including a first component (fig. 2[32]) and a second component (fig. 2[33]); 
and 
a third component (fig. 2[10 and 20]) to calculate a contact state of the electrical switch by at least: 
collecting first input values for calculating the contact state in a first component of the electrical switch (fig. 2[32] collecting data), 
collecting second input values for calculating the contact state in a second component of the electrical switch (fig. 2[33] collecting data), and 
calculating the contact state of the electrical switch from the first input values and the second input values (paragraph 0055).

Regarding to claims 2 and 18, Kim discloses the method (system) of claims 1 and 17 respectively above, further comprising: 
transmitting the first input values from the first component to the second component of the electrical switch (as the relay close the first input value transfer to the second value); 
wherein the contact state of the electrical switch is calculated from the first input values and the second input values in the second component (paragraph 0031 and 55).

Regarding to claims 3 and 19, Kim discloses the method (system) of claims 1 and 17 respectively above, further comprising: 
transmitting the second input values from the second component to the first component of the electrical switch (as the relay close the second input value transfer to the first value); wherein the contact state of the electrical switch is calculated from the first input values and the second input values in the first component (paragraph 0031 and 55).

Regarding to claims 4 and 20, Kim discloses the method (system) of claims 1 and 17 respectively above, further comprising: 
transmitting the first input values and the second input values from the first and second components to a third component of the electrical switch (fig. 2 shows the first input 32 and second input 33 to the third component as a combination of 10 and 20); 
wherein the contact state of the electrical switch is calculated from the first input values and the second input values in the third component (paragraph 0055).

Regarding to claims 5, 11 and 13, Kim discloses the method of claims 1, 2, 3 and 4 respectively above, wherein the collecting of first input values means that at least one of a breaker status sensor signal and a trip alarm switch signal are at least one of measured and evaluated (paragraph 0040-41 discloses 32 detect the input voltage and the controller to confirming the status of the circuit breaker).

Regarding to claims 6, 12, 14 and 16, Kim discloses the method of claims 1, 2, 3 and 4 respectively above, wherein the collecting of second input values means that at least one of a current when the electrical switch disconnects, a rated current and a current when the electrical switch connects are at least one of measured and evaluated (paragraph 0039-40 and 51-56).

Regarding to claim 8, Kim discloses the method of claim 4, wherein the third component is a data concentrator module arranged outside the electrical switch (10 and 20 is arranged outside the electrical switch 30.

Regarding to claim 9, Kim discloses an electrical switch, comprising: a first component (32); and a second component (33), wherein the contact state is calculated using the method of claim 1.

Regarding to claim 10, Kim discloses a system, comprising: 
the electrical switch of claim 9; and 
a third component (10 and 20) to calculate the contact state of the electrical switch from the first input values and the second input values.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/           Primary Examiner, Art Unit 2863